Per Curiam,
Though John J. Barrett changed the beneficiaries named in the certificates issued to him by the appellee, there was but one fund in its hands to be paid by it to any one of them. The appellant declined to make claim to this fund when a rule was served upon her to interplead in the suit brought by the wife of the deceased against the appellee on the certificate in which she was named as the beneficiary. In her answer to the rule to interplead the appellant averred that she claimed another fund in the hands of the appellee, and, in view of this, the learned court below correctly held that she was estopped in this action from making any claim against the society. The material facts in the case appear in the opinion of the learned court below discharging the rule for a new trial, and, on that opinion, the judgment is affirmed.